UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 20, 2010 BOSTON SCIENTIFIC CORPORATION (Exact name of registrant as specified in charter) DELAWARE 1-11083 04-2695240 (State or other (Commission (IRS employer jurisdiction of file number) identification no.) incorporation) One Boston Scientific Place, Natick, Massachusetts 01760-1537 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(508) 650-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 20, 2010, Boston Scientific Corporation issued a press release announcing financial results for the second quarter ended June 30, 2010. A copy of the release is furnished with this report as Exhibit 99.1. The information in this Current Report on Form 8-K and Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit Number Description Press Release issued by Boston Scientific Corporation dated July 20, 2010 - 2 - SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON SCIENTIFIC CORPORATION Date: July 20, 2010 By: /s/Timothy A. Pratt Timothy A. Pratt Executive Vice President, Chief Administrative Officer, General Counsel and Secretary - 3 - INDEX TO EXHIBITS Exhibit Number Description Press Release issued by Boston Scientific Corporation dated July 20, 2010 -4 -
